 



EXHIBIT 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective February 11, 2008, by and between Wireless Ronin Technologies, Inc., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 5929 Baker Road, Suite 475, Minnetonka,
Minnesota 55345 (hereinafter referred to as the “Company”), and Katherine
Bolseth, a resident of the state of Minnesota (hereinafter referred to as
“Executive”).
BACKGROUND OF AGREEMENT

•   The Company desires to employ Executive as its Executive Vice President of
Engineering and Product Development, and Executive desires to accept such
employment.

•   This Agreement provides, among other things, for base compensation for
Executive, a term of employment and severance payments in the event Executive is
terminated without Cause or by reason of a Change of Control of the Company.

     In consideration of the foregoing, the Company and Executive agree as
follows:
EMPLOYMENT
     Subject to the terms of Articles 3 and 6, the Company agrees to employ
Executive as its executive vice president responsible for the Company’s software
engineering department, systems engineering department, product management
department and network operations center, pursuant to the terms of this
Agreement, and Executive agrees to such employment. Executive’s title shall be
Executive Vice President of Engineering and Product Development. Executive’s
primary place of employment shall be the Company’s executive offices currently
located in Minnetonka, Minnesota.
     Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by an executive vice president of a similar
size public company, specifically including, without limitation, the following
responsibilities: (a) managing the Company’s software development efforts and
the software engineering department; (b) managing the Company’s systems
engineering function and department, including systems engineering efforts both
internally and in support of the Company’s digital signage systems developed and
deployed for customers; (c) managing the product management function of the
Company, including both developing new products and refining and extending
existing products; and (d) managing the Company’s network operations center.
Consistent with the foregoing, the Company may from time to time assign to
Executive such other duties relating to operations and management of the Company
as it determines are consistent with Executive’s experience and management
level.
     Executive shall carry out Executive’s duties in a professional and diligent
manner and conduct all interaction with others respectfully. Executive shall
report to and be subject to direction by, the Company’s chief executive officer
and other officers as the Board shall specify, and shall generally be subject to
direction and advice of the Board.
BEST EFFORTS OF EXECUTIVE
     Executive shall use Executive’s best energies and abilities in the
performance of Executive’s duties, services and responsibilities for the
Company.

 



--------------------------------------------------------------------------------



 



     During the term of Executive’s employment, Executive shall devote
substantially all of Executive’s business time and attention to the business of
the Company and its subsidiaries and affiliates and shall not engage in any
substantial activity inconsistent with the foregoing, whether or not such
activity shall be engaged in for pecuniary gain, unless approved by the Board;
provided, however, that, to the extent such activities do not violate, or
substantially interfere with Executive’s performance of the duties, services and
responsibilities under this Agreement, Executive may engage in such activities.
TERM AND NATURE OF EMPLOYMENT
     Executive’s employment hereunder shall be for an initial term commencing
February 27, 2008 and ending on February 27, 2009. Neither the Company nor
Executive shall be obligated to extend the term of Executive’s employment.
     The term of Executive’s employment shall automatically be extended for
successive one (1) year periods commencing on February 27, 2009 unless the
Company or Executive elects not to extend employment, by giving written notice
to the other not less than thirty (30) days prior to the end of the initial term
or any extension period. ALL PARTIES: NOTE AUTOMATIC RENEWAL
     The terms and conditions of this Agreement may be amended from time to time
with the consent of the Company and Executive. All such amendments shall be
effective when memorialized by a written agreement between the Company and
Executive, following approval by the Company’s Compensation Committee (the
“Committee”).
COMPENSATION AND BENEFITS
     During the initial term of employment hereunder, Executive shall be paid a
base annual salary of One Hundred Ninety Five Thousand Dollars ($195,000) per
year (“Base Salary”), payable in accordance with the Company’s established pay
periods, reduced by all deductions and withholdings required by law and as
otherwise specified by Executive. The Company agrees to review Executive’s
performance and compensation annually. Executive’s Base Salary may be increased
(but not decreased) in the sole discretion of the Board. Base Salary shall not
be reduced after any such increase except in connection with Company
compensation reductions applied to all other senior executives of the Company.
In the event Executive’s employment shall for any reason terminate during the
Term, Executive’s final monthly Base Salary payment shall be made on a pro-rated
basis as of the last day of the month in which such employment terminated.
     During the term of employment, in addition to payments of Base Salary set
forth above, Executive may be eligible to participate in any performance-based
cash bonus or equity award plan for senior executives of the Company, based upon
achievement of individual and/or Company goals established by the Board or
Committee. The extent of Executive’s participation in bonus plans shall be
within the discretion of the Company’s Board or Compensation Committee. For 2008
Executive will have a bonus target of $35,000, subject to performance criteria
established by the Company’s Compensation Committee and/or Board.
     Executive will be entitled to receive a stock option for the purchase of
25,000 shares of common stock pursuant to the Company’s 2006 Equity Incentive
Plan and on terms and conditions of options awarded to other executive-level
employees. Executive will receive the stock option effective on the date of
Executive’s first day of employment with the Company and the strike price of
that stock option will be the closing price of the Company’s common stock on the
day of Executive’s first day of employment with the Company. During the term of
employment, Executive shall be entitled to participate in employee benefit
plans, policies, programs and arrangements, as the same may be provided and
amended from time to time, that are provided generally to similarly situated
executive employees of the Company, to the extent Executive meets the
eligibility requirements for participation therein.

 



--------------------------------------------------------------------------------



 



     The Company shall reimburse Executive for all reasonable business and
travel expenses incurred by Executive in carrying out Executive’s duties,
services, and responsibilities under this Agreement. Executive shall comply with
generally applicable policies, practices and procedures of the Company with
respect to reimbursement for, and submission of expense reports, receipts or
similar documentation of, such expenses.
     Executive will receive a signing bonus of $25,000 (the “Signing Bonus”)
within two weeks of beginning employment with the Company, subject to the terms
and conditions stated in this section. The Company will pay Executive the
Signing Bonus through its payroll system and this payment will be subject to
taxes and withholding as generally applied to other payments of compensation to
Executive. Executive will return the portion of the Signing Bonus to the Company
specified below if, for any reason except Executive’s (i) death, (ii) permanent
Disability, (iii) Good Reason as defined in Article 6 below or termination
without Cause by the Company (including failure by the Company to extend
Executive’s employment pursuant to Section 3.02 above), Executive’s employment
with the Company terminates before Executive has served to the end of the
periods specified below as an employee of the Company.

          Executive’s Employment   Amount of Signing Ends On or Before   Bonus
to Return to the Company
Six months of employment
  $ 25,000  
After six months but before 12 months
  $ 16,750  
After 12 months but before 18 months
  $ 8,250  
After 18 months
  $ 0  

     Executive grants the Company the right to offset the appropriate amount
above from any amount due to Executive by the Company at or after the time of
termination, including Executive’s final paycheck or any Severance amount due to
Executive under Article 7 below.
VACATION AND LEAVE OF ABSENCE
     Vacation and leaves of absence shall be in accordance with the Company’s
policies for executive-level employees. Such policies shall be subject to change
from time to time. As of the date of this Agreement and for the 12-month period
commencing on the date of Executive’s commencement of employment, Executive
shall annually be entitled to twenty-two (22) business days of paid time off
(“PTO”), in addition to the Company’s normal paid holidays. Unused PTO shall be
carried over from year to year in accordance with the Company’s then current
policy. Upon termination or expiration of Executive’s employment, Executive
shall be entitled to compensation for any accrued, unused PTO time, as of the
date of termination.
TERMINATION
     The Company may terminate Executive’s employment upon written notice
thereof. In the event of a termination of Executive without Cause, including a
termination by Executive for Good Reason, Executive shall be entitled to
receive: (i) the Severance Payment provided in Section 7.01 and (ii) the bonus
described in Section 7.03. For the purposes of this Agreement, an election by
the Company not to extend this Agreement pursuant to Section 3.01 shall be
deemed a termination without Cause.
     Executive’s employment will terminate as of the date of the death or
Disability of the Executive. In the event of such termination, there shall be
payable to Executive or Executive’s estate or beneficiaries Base Salary earned
through the date of death together with a pro-rata portion of any bonus due
Executive pursuant to any bonus plan or arrangement established or mutually
agreed-upon prior to termination, to the extent earned or performed based upon
the requirements or criteria of such plan or arrangement, as the Board shall in
good faith determine. Such pro-rated bonus shall be payable at the time and in
the manner payable to other executives of the Company who participate in such
plan or arrangement. For purposes of this Agreement “Disability” shall mean a
determination by the Board of the Company of the inability of Executive to
perform substantially all of Executive’s duties and responsibilities under this
Agreement due to illness, injury, accident or condition of either a physical or
psychological nature, and such inability

 



--------------------------------------------------------------------------------



 



continues for an aggregate of ninety (90) days during any period of three
hundred and sixty-five (365) consecutive calendar days. Such determination shall
be made in good faith by the Board, the decision of which shall be conclusive
and binding.
     Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:
Any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor or misdemeanor involving moral turpitude, or any public or private
conduct or behavior by Executive that has or can reasonably be expected to have
a detrimental effect on the Company and the image of its management;
Any act of material misconduct, willful or gross negligence, or breach of duty
with respect to the Company, including, but not limited to, embezzlement, fraud,
dishonesty, nonpayment of an obligation owed to the Company, or willful breach
of fiduciary duty to the Company which results in a material loss, damage, or
injury to the Company;
Any material breach of any material provision of this Agreement or of the
Company’s announced or written rules, codes or polices; provided, however, that
such breach shall not constitute Cause if Executive cures or remedies such
breach within thirty (30) days after written notice to Executive, without
material harm or loss to the Company, unless such breach is part of a pattern of
chronic breaches of the same, which may be evidenced by reports or warning
letters given by the Company to Executive, in which case such breach is not
deemed curable.
Any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within thirty (30) days after written notice to
Executive, without material harm or loss to the Company, unless such
insubordination is a part of a pattern of chronic insubordination, which may be
evidenced by reports or warning letters given by the Company to Executive, in
which case such insubordination is deemed not curable.
Any unauthorized disclosure of any Company trade secret or confidential
information, or conduct constituting unfair competition with respect to the
Company, including inducing a party to breach a contract with the Company; or
     A willful violation of federal or state securities laws.
     Executive may terminate Executive’s employment upon sixty (60) days prior
written notice to the Company for “Good Reason.” For purposes of this Agreement,
“Good Reason” means any of the following actions taken by the Company without
Cause:
the Company or any of its subsidiaries materially reduces Executive’s Base
Salary or base rate of annual compensation, or otherwise materially changes
benefits provided to Executive under compensation and benefit plans,
arrangements, policies and procedures to be as a whole materially less favorable
to Executive, other than reductions in Base Salary permitted under Section 4.01;
without Executive’s express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than fifty (50) miles from the location of
Executive’s job or office immediately prior to such required change;

 



--------------------------------------------------------------------------------



 



     a successor company fails or refuses to assume the Company’s obligations
under this Agreement; or
     the Company or any successor company breaches any of the material
provisions of this Agreement;
If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety
(90) days following the facts or event alleged to give rise to Good Reason. The
failure to give such notice shall be deemed a waiver of the right to terminate
this Agreement for Good Reason based on such fact or event.
     During the term of Executive’s employment and for 24 months after the date
of Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal shareholders or customers of
any of them and (ii) neither the Company or any of its directors, or officers
shall directly or indirectly, make or publish any disparaging statements
(whether written or oral) regarding Executive. Information which the Company or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
shall not constitute a disparaging statement.
     Upon any termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions Executive then holds
as an officer, employee or director or other independent contactor of the
Company or any of its subsidiaries or affiliates, unless otherwise agreed by the
Company and Executive.
     6.07 Executive may voluntarily terminate Executive’s employment with the
Company upon either written or oral notice provided to the Company not less than
two weeks prior to such termination. Upon such termination, Executive shall be
entitled to compensation for any accrued but unpaid Base Salary, accrued but
unused PTO time, as of the date of termination and any earned but unpaid Bonus
specified in Section 4.02 to the extent payable to other executive managers of
the Company in accordance with the Company’s policy regarding such bonuses.
SEVERANCE PAYMENTS
     The Company, its successors or assigns, will pay Executive as severance pay
(the “Severance Payment”) amount equal to twelve (12) months of the Executive’s
monthly Base Salary for full-time employment at the time of Executive’s
termination if (i) there has been a Change of Control of the Company (as defined
in Section 7.02), and (ii) Executive is an active and full-time employee at the
time of the Change of Control, and (iii) within twelve (12) months following the
date of the Change of Control, Executive’s employment is involuntarily
terminated for any reason (including Good Reason (as definition Section 6.04)),
other than for Cause or death or disability. If Executive’s employment is
terminated by the Company without Cause, or by Executive for Good Reason, other
than in connection with a Change of Control, the Severance Payment shall be
limited and equal to twelve (12) months of Executive’s Base Salary.
     Nothing in this Section 7.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 6.03.
Payment of the Severance Payment pursuant to Section 7.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation or, at the Company’s election, in equal
installments over the non-competition period specified in Section 9.01. No
Severance shall be payable if Executive’s employment is terminated due to death
or Disability.
     For the purposes of this Agreement, “Change of Control” shall mean any one
of the following:
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,           as
amended (the “Exchange Act”) of 50%

 



--------------------------------------------------------------------------------



 



or more of either: (1) the then outstanding Stock; or (2) the combined voting
power of the Company’s outstanding voting securities immediately after the
merger or acquisition entitled to vote generally in the election of directors;
provided, however, that the following acquisition shall not constitute a Change
of Control: (i) any acquisition directly from the Company; (ii) any acquisition
by the Company or Subsidiary; (iii) any acquisition by the trustee or other
fiduciary of any employee benefit plan or trust sponsored by the Company or a
Subsidiary; or (iv) any acquisition by any corporation with respect to which,
following such acquisition, more than 50% of the Stock or combined voting power
of Stock and other voting securities of the Company is beneficially owned by
substantially all of the individuals and entities who were beneficial owners of
Stock and other voting securities of the Company immediately prior to the
acquisition in substantially similar proportions immediately before and after
such acquisition; or
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease to constitute a majority of the Board. Individuals
nominated or whose nominations are approved by the Incumbent Board and
subsequently elected shall be deemed for this purpose to be members of the
Incumbent Board; or
approval by the shareholders of the Company of a reorganization, merger,
consolidation, liquidation, dissolution, sale or statutory exchange of Stock
which changes the beneficial ownership of Stock and other voting securities so
that after the corporate change the immediately previous owners of 50% of Stock
and other voting securities do not own 50% of the Company’s Stock and other
voting securities either legally or beneficially; or
the sale, transfer or other disposition of all substantially all of the
Company’s assets; or
a merger of the Company with another entity after which the pre-merger
shareholders of the Company own less than 50% of the stock of the surviving
corporation.
     A “Change of Control” shall not be deemed to occur with respect to
Executive if the acquisition of a 50% or greater interest is by a group that
includes the Executive, nor shall it be deemed to occur if at least 50% of the
Stock and other voting securities owned before the occurrence are beneficially
owned subsequent to the occurrence by a group that includes the Executive.
     In addition to the Severance Payment, the Company, upon a Change of
Control, will pay Executive a bonus (“Severance Bonus”) in a lump sum within
thirty (30) days following a termination of employment pursuant to 7.01, an
amount equal to two (2) times Executive’s bonus earned for the prior fiscal year
or, upon a termination of Executive’s employment without cause other than in
connection with a Change of Control, a Severance Bonus equal to one and one-half
(1.5) times Executive’s bonus earned for the prior fiscal year. The Severance
Bonus payable pursuant to this Section 7.03 shall not, however, exceed
Executive’s target bonus as set forth in any bonus plan or arrangement in which
Executive participates at the time of termination of Executive’s employment. The
Severance Payment or Severance Bonus shall be reduced by the amount of cash
severance benefits to which Executive may be entitled pursuant to any other cash
severance plan, agreement, policy or program of the Company or any of its
subsidiaries; provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the amount payable pursuant to this Agreement, Executive will be entitled
to receive the amounts payable under such other plan, agreement, policy or
program which exceeds the Severance Payment or Severance Bonus payable pursuant
to this Section. Without limiting other payments which would not constitute
“cash severance-type benefits” hereunder, any cash settlement of stock options,
accelerated vesting of stock options and retirement, pension and other similar
benefits shall not constitute “cash severance-benefits” for purposes of this
Section 7.03.
     If Executive becomes entitled to the Severance Payment pursuant to
Section 7.01, Executive shall be entitled to receive, if Executive is eligible
to and elects to continue medical coverage from the Company as provided by law
(commonly referred to as the COBRA continuation period), as part of Executive’s
severance benefit, continued medical coverage under the Company’s medical plan.
The

 



--------------------------------------------------------------------------------



 



Company will pay the Company’s portion of contribution to monthly medical
insurance premiums paid at the time of termination of employee’s employment for
such COBRA coverage for Executive and Executive’s eligible dependents for a
period ending on the earlier of one year following termination, or until
Executive is eligible to be covered by another plan providing medical benefits
to Executive. To be eligible to receive such benefit, Executive must be eligible
for COBRA coverage, elect COBRA during the COBRA election period, and comply
with all requirements to obtain such coverage, to be eligible for coverage and
for this benefit.
     Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service — in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A. In this connection, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under
Section 409A, as clarified or supplemented by guidance from the U.S. Department
of Treasury or the Internal Revenue Service — in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.
     The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.
     The provisions of this Article 7 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive hereunder.
     Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code to or for the
benefit of Executive, whether paid or payable pursuant to this Agreement
(including, without limitation, the accelerated vesting of equity awards held by
Executive), would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes, including, without limitation, any income taxes and excise tax imposed on
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the excise tax imposed upon the payments. The Company’s obligation to make
Gross-Up Payments under this Section 7.08 shall not be conditioned upon the
Executive’s termination of employment.
     Unless otherwise agreed by the Company and Executive, all determinations
required to be made under this Section 7.08, including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
an accounting firm that does not have a material relationship with either of the
parties that is selected by mutual agreement (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 7.08, shall be paid by the Company to the Executive within 15 days of
the receipt of the Accounting Firm’s determination. Absent manifest error, any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 



--------------------------------------------------------------------------------



 



The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable,
but no later than ten business days after the Executive is informed in writing
of such claim. The Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on, the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 7.08,
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
If, after the receipt by the Executive of a Gross-Up Payment or payment by the
Company of an amount on the Executive’s behalf pursuant to this Section 7.08,
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after payment by the Company of an amount on the Executive’s behalf pursuant to
this Section 7.08, a determination is made that the

 



--------------------------------------------------------------------------------



 



Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
Notwithstanding any other provision of this Section 7.08, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding and payment.
NONDISCLOSURE AND INVENTIONS
     Except as permitted or directed by the Company or as may be required in the
proper discharge of Executive’s employment hereunder, Executive shall not,
during Executive’s employment or at any time thereafter, divulge, furnish or
make accessible to anyone or use in any way any Confidential Information of the
Company. “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of
Executive’s employment that is not generally known by persons outside the
Company (whether or not conceived, originated, discovered, or developed in whole
or in part by Executive). Confidential Information includes but is not limited
to, the following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances. Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company. “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.
     Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) belong to the Company or such subsidiary.
Executive shall promptly disclose such Work Product to the Board of Directors of
the Company and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after employment by the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). For purposes
of this Agreement, any Work Product or other discoveries relating to the
business of the Company or any subsidiaries on which Executive files or claims a
copyright or files a patent application, within one year after termination of
employment with the Company, shall be presumed to cover and be Work Product
conceived or developed by Executive in whole or in part during the term of
Executive’s employment with the Company, subject to proof to the contrary by
good faith, written and duly corroborated records establishing that such Work
Product was conceived and made following termination of employment.
     Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.

 



--------------------------------------------------------------------------------



 



     In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
     Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.
     The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.
     The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION
     In further consideration of the compensation to be paid to Executive
hereunder, including amounts payable to Executive as a Severance Payment,
Executive acknowledges that in the course of Executive’s employment with the
Company Executive will become familiar with the Company’s trade secrets and
other Confidential Information concerning the Company and that Executive’s
services will be of a special, unique and extraordinary value to the Company,
and therefore, Executive agrees that, during the period of Executive’s
employment, and for a period of one year following the end of Executive’s
employment term specified in Section 3.01 or any extension thereof, Executive
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business competing with the business of the Company, its subsidiaries or
affiliates, as defined below and as such businesses exist or are in the process
during the period of Executive’s employment on the date of termination or the
expiration of the period Executive’s employment, within any geographical area in
which the Company or its subsidiaries or affiliates engage or have defined plans
to engage in such businesses. Nothing herein shall prevent Executive from being
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no participation
in the business of such corporation. For the purposes of this Agreement,
“business” or “business of the Company” means, with respect to and including the
Company and its subsidiaries or affiliates, the design, development, marketing
and sale of digital signage products and solutions.
     Executive agrees that during the term of Executive’s employment and for a
period of one (1) year after the termination of Executive’s employment Executive
will not directly or indirectly (i) in any way interfere or attempt to interfere
with the Company’s relationships with any of its current or potential customers,
vendors, investors, business partners, or (ii) employ or attempt to employ any
of the Company’s employees on behalf of any other entity, whether or not such
entity competes with the Company.
     Executive agrees that breach by Executive of the provisions of this
Article 9 will cause the Company irreparable harm that is not fully remedied by
monetary damages. In the event of a breach or threatened breach by Executive of
the provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security. Nothing herein
shall be construed as prohibiting the Company

 



--------------------------------------------------------------------------------



 



from pursuing any other equitable or legal remedies available to it for such
breach or threatened breach, including the recovery of damages from Executive.
     Executive understands and agrees that any violation of this Article 9 while
employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.
     The obligations contained in this Article 9 shall survive the termination
of this Agreement as described in this Article 9.
MISCELLANEOUS
     Governing Law. This Agreement shall be governed and construed according to
the laws of the State of Minnesota without regard to conflicts of law
provisions. The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 10.06, such dispute shall be resolved only in the District
Court of Hennepin County, Minnesota, or the United States District Court for
Minnesota, and each party hereto unconditionally (a) submits for itself in any
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Hennepin
County, Minnesota District Courts or the United States Federal District Court
for Minnesota, and agrees that all claims in respect to any such proceeding
shall be heard and determined in Hennepin County, Minnesota, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.
     Successors. This Agreement is personal to Executive and Executive may not
assign or transfer any part of Executive’s rights or duties hereunder, or any
compensation due to Executive hereunder, to any other person or entity. This
Agreement may be assigned by the Company. The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, of all or substantially all the business or assets
of the Company, expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place. In such event, the term “Company,” as used in this
Agreement, shall mean the Company as defined above and any successor or assignee
to the business or assets which by reason hereof becomes bound by the terms and
provisions of this Agreement.
     Waiver. The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.
     Entire Agreement; Modification. This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement. The parties agree that
this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement. Except for

 



--------------------------------------------------------------------------------



 



modifications described in Section 3.01 and Section 4.01, this Agreement shall
not be changed or modified except by a written document signed by the parties
hereto.
     Severability and Blue Penciling. To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.
     Arbitration. Any dispute, claim or controversy arising under this Agreement
shall, at the request of any party hereto be resolved by binding arbitration in
Hennepin County, Minnesota by a single arbitrator selected by the Company and
Executive, with arbitration governed by The United States Arbitration Act (Title
9, U.S. Code); provided, however, that a dispute, claim or controversy shall be
subject to adjudication by a court in any proceeding against the Company or
Executive involving third parties (in addition to the Company or Executive).
Such arbitrator shall be a disinterested person who is either an attorney,
retired judge or labor relations arbitrator. In the event the Company and
Executive are unable to agree upon such arbitrator, the arbitrator shall, upon
petition by either the Company or Executive, be designated by a judge of the
Hennepin County District Court. The arbitrator shall have the authority to make
awards of damages as would any court in Minnesota having jurisdiction over a
dispute between employer and Executive, except that the arbitrator may not make
an award of exemplary damages or consequential damages. In addition, the Company
and Executive agree that all other matters arising out of Executive’s employment
relationship with the Company shall be arbitrable, unless otherwise restricted
by law.
     In any arbitration proceeding, each party shall pay the fees and expenses
of its or Executive’s own legal counsel.
     The arbitrator, in the arbitrator’s discretion, shall award legal fees and
expenses and costs of the arbitration, including the arbitrator’s fee, to
          a party who substantially prevails in its claims in such proceeding.
     Notwithstanding this Section 10.06, in the event of alleged noncompliance
or violation, as the case may be, of Sections 8 or 9 of this
          Agreement, the Company may alternatively apply to a court of competent
jurisdiction for a temporary restraining order, injunctive
          and/or such other legal and equitable remedies as may be appropriate.
     Legal Fees. If any contest or dispute shall arise between the Company and
Executive regarding any provision of this Agreement, and such dispute results in
court proceedings or arbitration, a party that prevails with respect to a claim
brought and pursued in connection with such dispute, shall be entitled to
recover its legal fees and expenses reasonably incurred in connection with such
dispute. Such reimbursement shall be made as soon as practicable following the
resolution of the dispute (whether or not appealed) to the extent a party
receives documented evidence of such fees and expenses.
     Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at Executive’s
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.
     Survival. The provisions of this Article 10 shall survive the termination
of this Agreement, indefinitely.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the following parties have executed the above instrument
the day and year first above written.

            WIRELESS RONIN TECHNOLOGY, INC.
      By:   /s/ Jeffrey C. Mack         Jeffrey C. Mack        President and
Chief Executive Officer        EXECUTIVE
      By:   /s/ Katherine Bolseth         Katherine Bolseth             

 